 

Case 1:16-cv-09971-GBD Document 95. Filéd 04/21/20 -Page.1 of

* aseadce

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWIN HENRY et al., ; TO eee seo “ “ OF

  

Plaintiffs,

 

-against-
16 Civ. 9971 (GBD)

THE NEW YORK CITY DEPARTMENT OF
EDUCATION,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 6, 2020 to July 8, 2020 at 9:45 am.

Dated: New York, New York
April 21, 2020
SO ORDERED.

Peaeay 6 Da none

RGEJB. DANIELS
ited States District Judge

 

 

 
